DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JANEVSKI (Pub. No.: US 2014/0379379A1) and further in view of Muller (Pub. No.: US 2013/0039549A1) and DECLERCK (Pub. No.: US 2021/0192263A1).
With respect to claim 1:
JANEVSKI discloses a processor-implemented method for generating a clinical output, comprising receiving as an input data acquired using an imaging system (parag. 0053 discloses input data); receiving a selection input corresponding to a clinical task (parag. 0009 discloses receiving selection of a listed clinical questions) ; retrieving a task-specific model corresponding to the clinical task; mapping the data onto an application specific manifold using the task-specific model (parag. 0052); generating the clinical output based upon the mapping of the raw data onto the application specific manifold parag. 0052-0053; and displaying the clinical output via a display (parag. 0052-0007 discloses displaying the output).
	JANEVSKI does not explicitly disclose raw data and wherein the clinical output comprises an image segmentation.
 Muller discloses raw data as in (fig.2, item S2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Muller into the teaching of JANEVSKI in order to facilitate medical analytics such as diagnosis, treatment planning.
	DECLERCK discloses wherein the clinical output comprises an image segmentation (fig. 3 item 360 with parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of DECLERCK into the teaching of JANEVSKI in view of Muller in order to derive a segmentation from the saliency map, such that the segmentation independently generates a second quantification result that is within a result range of the direct first quantification result.
With respect to claim 2:
Muller discloses the processor-implemented method of claim 1, wherein the raw data is not reconstructed to generate an image as part of generating the clinical output (parag. 0031-0034 and fig. 2).
With respect to claim 3:
Muller discloses the processor-implemented method of claim 1, wherein the raw data comprises data acquired directly from the imaging system (abstract discloses raw data acquired from imaging system, parag. 0009).
With respect to claim 4:
Muller discloses the processor-implemented method of claim 3, wherein the raw data undergoes pre-processing prior to being mapped to the application specific manifold but is not reconstructed to image space (parag. 0029-0033).
With respect to claim 5:
JANEVSKI discloses the processor-implemented method of claim 1, wherein the clinical output comprises one of an image segmentation, a volume segmentation, a diagnostic classification, a clinical detection, a survival rate estimation, a therapy recommendation, a triaging recommendation, or a pathology risk map (parag. 0045 and 0053 discloses about therapy recommendation).
With respect to claims 6, 14:
JANEVSKI discloses the processor-implemented method of claim 1, wherein the clinical output is one of a binary value, a categorical variable, or a continuous quantity value corresponding to a classification or an image corresponding to a segmented region of interest (parag. 0053 discloses region of interest while 0054 discloses categorical variable).
With respect to claim 7:
Muller discloses the processor-implemented method of claim 1, wherein the task-specific model is retrieved from a data repository based on the selection input (fig.2 show data repository where models are retrieved).
With respect to claim 8:
JANEVSKI discloses the processor-implemented method of claim 1, wherein mapping the raw data onto the application specific manifold comprises converting and projecting the raw data onto the application specific manifold (parag. 0071).
With respect to claim 9:
Muller discloses the processor-implemented method of claim 1, wherein the application specific manifold comprises a learned non-linear relationship that maps the raw data and clinical outputs encoded as parameters of the task-specific model (parag. 0030).
With respect to claim 10:
JANEVSKI discloses an image data processing system, comprising a user interface (parag. 0013, 0024 discloses user interface); an acquisition or accessing subsystem configured to acquire or access image data (parag. 0025 discloses acquiring an input data); and a prediction platform configured to map the raw image data to the task- specific model to generate a clinical outcome (parag. 0062-0063).
JANEVSKI does not explicitly disclose data as raw data and a processing subsystem configured to receive a selection input from the user interface, the processing subsystem comprising: a machine learning model corresponding to a task-specific model retrieved based upon the selection input; wherein the clinical output comprises an image segmentation.
Muller discloses raw data (fig.2, item S2) and a processing subsystem configured to receive a selection input from the user interface (fig.1, item 3), the processing subsystem comprising a machine learning model corresponding to a task-specific model retrieved based upon the selection input (parag. 0009, 0020-0021).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Muller into the teaching of JANEVSKI in order to facilitate medical analytics such as diagnosis, treatment planning.
	DECLERCK discloses wherein the clinical output comprises an image segmentation (fig. 3 item 360 with parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of DECLERCK into the teaching of JANEVSKI in view of Muller in order to derive a segmentation from the saliency map, such that the segmentation independently generates a second quantification result that is within a result range of the direct first quantification result.
With respect to claim 13:
Muller discloses the image data processing system of claim 10, wherein the machine learning model, when in use, infers a non-linear relationship linking the raw image data to the clinical outcome (parag. 0030). 
With respect to claim 15:
JANEVSKI discloses the image data processing system of claim 10, wherein the prediction platform maps the raw image data to the task-specific model to generate the clinical outcome by performing the steps of: mapping the raw data onto an application specific manifold using the task-specific model; generating the clinical outcome based upon the mapping of the raw data onto the application specific manifold (parag. 0071).  
With respect to claim 17:
JANEVSKI discloses a method for generating a task-specific model for use in processing raw image data to generate a clinical outcome, comprising receiving image data (parag. 0053 discloses input data); receiving an indication of a selected clinical task (fig.6, item 20 as in parag. 0062); receiving one or more ground truth inputs corresponding to the image data and the selected clinical task (parag. 0062 discloses extracting the sample of breast tumor by performing a biopsy); using the image data, the selected clinical task, and the one or more ground truth inputs, adjusting one or more model parameters to conform one or more predicted outcomes with the one or more ground truth inputs (parag. 0062-0064); and training an application specific manifold approximation using the one or more model parameters to generate the task-specific model (parag. 0053, 0057).  
JANEVSKI does not explicitly disclose raw data and wherein the clinical outcome comprises an image segmentation.
 Muller discloses raw data as in fig.2, item S2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Muller into the teaching of JANEVSKI in order to facilitate medical analytics such as diagnosis, treatment planning.
wherein the application specific manifold approximation, when trained, is configured to map the raw image data to the task-specific model to generate the clinical outcome (parag. 0052-0053); 

DECLERCK discloses wherein the clinical output comprises an image segmentation (fig. 3 item 360 with parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of DECLERCK into the teaching of JANEVSKI in view of Muller in order to derive a segmentation from the saliency map, such that the segmentation independently generates a second quantification result that is within a result range of the direct first quantification result.
With respect to claim 18:
JANEVSKI discloses the method of claim, 17, wherein adjusting the one or more model parameters to conform the one or more predicted outcomes with the one or more ground truth inputs comprises minimizing the differences between the one or more predicted outcomes and the one or more ground truth inputs (parag. 0007 and 0009).  



With respect to claim 19:
Muller discloses the method of claim 17, wherein the application specific manifold approximation, when trained, comprises a mapping function for a non-linear relationship between the clinical outcome and the raw image data (parag. 0030). 
With respect to claim 20:
 JANEVSKI discloses the method of claim 19, wherein the mapping function is encoded as parameters of a machine-learning model (parag. 0051).

4.	Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over JANEVSKI (Pub. No.: US 2014/0379379A1), Muller (Pub. No.: US 2013/0039549A1), DECLERCK (Pub. No.: US 2021/0192263A1) as applied to claim 10 above and further in view of Cardei (Pub. No.: US 2020/0082515A1).
With respect to claim 11:
The rejection of claim 10 is incorporated; JANEVSKI, Muller and DECLERCK do not explicitly disclose the image data processing system wherein the machine learning model comprises a neural network.
Cardei disclose image data processing system wherein the machine learning model comprises a neural network (fig.2, item 218).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Cardei into the teaching of JANEVSKI in view of Muller and DECLERCK  in order to adjust luminosity characteristics of images using the features of the adjusted image.

With respect to claim 12:
Cardei discloses the image data processing system of claim 10, wherein the task-specific model is retrieved from a data repository in response to the selection input (fig.2, item 202 is repository where the data is being retrieved from).  

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JANEVSKI (Pub. No.: US 2014/0379379A1), Muller (Pub. No.: US 2013/0039549A1), DECLERCK (Pub. No.: US 2021/0192263A1) as applied to claim 10 above and further in view of JAGANATHAN (Pub. No.: US 2019/0114547A1).
With respect to claim 16:
The rejection of claim 10 is incorporated; JANEVSKI, Muller and DECLERCK do not explicitly disclose wherein the predicting platform comprises one or more dense layers configured to perform at least linear combinations of layer inputs and layer weights; one or more convolutional layers configured to perform at least series of convolution, normalization, and regularization operations on an output of the one or more dense layers; and one or more fully convolutional network layers configured to perform segmentation tasks on an output of the one or more convolutional layers.  
JAGANATHAN discloses one or more convolutional layers configured to perform at least series of convolution, normalization, and regularization operations on an output of the one or more dense layers (parag. 0022 and 0170);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of JAGANATHAN into the teaching of JANEVSKI in view of Muller and DECLERCK in order to train a convolutional neural network-based classifier on training data using a backpropagation-based gradient update technique that progressively match outputs of the convolutional network network-based classifier with corresponding ground truth labels. 

6.	Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JANEVSKI (Pub. No.: US 2014/0379379A1), Muller (Pub. No.: US 2013/0039549A1), DECLERCK (Pub. No.: US 2021/0192263A1) as applied to claim 1 above and further in view of Schlemper (Pub. No.: US 2020/0034998A1).
With respect to claim 21:
The rejection of claim 1 is incorporated; JANEVSI, Muller and DECLERCK do not explicitly disclose wherein the raw data comprises Cartesian k-space data.  Schlemper discloses raw data comprises Cartesian k-space data (parag. 0055-0057). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Schlemper into the teaching of JANEVSKI in view of Muller and DECLERCK in order to save cost of equipment and length of the image acquisition process.
With respect to claim 22:
Schlemper discloses the processor-implemented method of claim 1, wherein the raw data undergoes a Fourier transform, prior to being mapped to the application specific manifold (parag. 0014).



With respect to claim 23:
Schlemper discloses the processor-implemented method of claim 1, wherein the task specific model is configured to facilitate generation of a mask or a segmented region directly from the raw data (parag. 0234).


Response to Arguments
7.	Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Regarding claims 1, 10 and 17, Applicant argued that none of the combination of cited prior are disclose the claimed limitation especially raw data and output image segmentation. Examiner respectfully disagrees with this statement because three references were combined and one of the secondary refence Muller discloses raw data as in fig. 2, item S2 which is input of raw data. Also, DECLERCK discloses clinical output with image segmentation as in fig. 3, item 360 and parag. 0062). Combining these references with their limitations is enough to meet the claim limitations. Other arguments are based on the fact that these claims depend on argued independent claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649